PER CURIAM.
The judge of industrial claims (JIC) found that appellee reached maximum medical improvement (MMI) on October 4, 1978, and was entitled to temporary benefits until that date. We reverse as to the MMI date, but, with a remand for clarification, otherwise affirm the order.
A treating physician, Dr. Moll, stated that appellee reached MMI on July 7, 1978. Neither Dr. Moll or any other doctor treated appellee from then until October 4, 1978, when Dr. Moll gave him a rating of 12% permanent partial disability of the body as a whole. The JIC chose the latter date as the date of MMI because, according to his order, the parties stipulated to it. The record, however, reveals no such stipulation. Given Dr. Moll’s testimony, nothing in the record supports an MMI date later than July 7, 1978.
We affirm the rest of the order, except for an inconsistency which must be corrected on remand. The JIC found, in paragraph 12, that appellee suffered temporary partial disability. The decretal portion of the order, however, mandated payment of temporary total disability benefits. On remand, the JIC must modify his order to render the decretal portion consistent with paragraph 12.
Affirmed in part, reversed in part, and remanded for clarification.
ERVIN, SHIVERS and SHAW, JJ., concur.